UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6165


 UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH D. BEVERLY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cr-00526-HEH-1)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth D. Beverly, Appellant Pro Se. Gurney Wingate Grant II,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth D. Beverly appeals the district court’s order

denying his request for documents pursuant to the Freedom of

Information      Act.    We    have   reviewed   the    record    and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district     court.        United     States     v.   Beverly,      No.

3:05-cr-00526-HEH-1 (E.D. Va. Nov. 24, 2008).               We deny Beverly’s

motions    for   appointment     of   counsel,   to    compel    production    of

exculpatory evidence, to compel immediate release, to terminate

forfeiture order, for mandamus, and to correct sanctions.                      We

grant Beverly’s motions to file supplemental informal briefs and

dispense    with    oral      argument   because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2